Citation Nr: 0000247	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  99-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to burial benefits and a plot or interment 
allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1942 to 
January 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 determination from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to burial benefits and 
a plot or interment allowance.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1996.

2.  Service-connection was not in effect for any disability 
and the veteran was not in receipt of nonservice-connected 
disability pension at the time of his death; he did not have 
a claim for compensation or pension pending at the time of 
his death.

3.  The veteran was not hospitalized at a VA facility at the 
time of his death and is not shown to have been otherwise 
hospitalized by VA, as defined by regulation, at the time of 
his death.

4.  The appellant paid the cost of the veteran's burial at 
the Live Oak Cemetery.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits and a plot or 
interment allowance have not been met.  38 U.S.C.A. §§ 2302, 
2303 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1600, 3.1601 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service discharge document reflects that he was 
discharged for the convenience of the government and that he 
did not meet the minimum induction standards.  He was not in 
receipt of VA disability compensation or pension at the time 
of his death in November 1996.  The record reflects that in a 
rating decision dated in August 1996, the veteran was granted 
entitlement to a nonservice-connected pension.  However, it 
was subsequently determined that the veteran was ineligible 
to receive the pension in that his annual railroad retirement 
income was in excess of the amount allowed by statute for 
purposes of receiving a nonservice-connected pension.  The 
veteran was notified of the denial of benefits in a letter 
dated August 1996.  No notice of disagreement was filed and 
the veteran did not reopen the claim.  

Outpatient records show that the veteran was admitted to the 
VA Medical Center located in Houston, Texas, in July 1996 and 
discharged later that same month.  The records reflect that 
the veteran was again admitted to the VA Medical Center in 
Houston in early October 1996 and received a "regular" 
discharge on October 29, 1996.  

The certificate of death shows that the veteran died on 
November [redacted], 1996.  The place of death is listed as a 
residence (rather than a hospital or institution) in Houston.  

The appellant filed an application for burial benefits and a 
plot or interment allowance in November 1997, along with 
receipts in the amount of $2,708 from the funeral home.  The 
veteran was buried at the Live Oak Cemetery, not a state or 
national cemetery.  By a letter dated later that month, the 
appellant was notified that her application was denied.  The 
appellant filed a notice of disagreement in March 1998.  She 
stated that the Houston VA Medical Center had put the veteran 
in a private home because his condition was terminal, thereby 
establishing entitlement to the requested benefits.  She 
asked that records from the Houston VA Medical Center be 
obtained to verify her claim.  In her substantive appeal she 
argued that the veteran (her father) had died in a hospice 
home that the VA had placed him in after the VA hospital had 
determined it could do nothing else for him.  She further 
argued that since the VA placed the veteran in the hospice 
and paid for it, the hospice should be considered an 
extension of the VA Medical Center.   

The RO's report of contact dated July 1998 indicates that the 
VA Medical Center in Houston stated that the veteran was 
discharged on a regular basis and there was no record of the 
veteran having been transferred to a hospice or any other 
facility at VA's expense.  There was no additional 
information available pertaining to the veteran after his 
discharge on October 29, 1996.  

Criteria

When a veteran's death is not service connected, a certain 
amount not to exceed $300 may be paid toward the veteran's 
funeral and burial expenses.  Entitlement is subject, in 
part, to the following conditions:  (1) At the time of death 
the veteran was in receipt of pension or compensation (or but 
for the receipt of miliary retirement pay would have been in 
receipt of compensation); or (2) the veteran had an original 
or reopened claim for either benefit pending at the time of 
his death, and in the case of an original claim there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death, or in the 
case of a reopened claim, there is sufficient prima facie 
evidence of record on the date of the veteran's death to 
indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval or air service for a 
disability incurred or aggravated in line of duty and the 
body of the deceased is being held by a State (or a political 
subdivision of a State), and the Secretary determines that 
there is no next of kin or other person claiming the body of 
the deceased veteran and that there are not available 
sufficient resources in the veteran's estate to cover burial 
and funeral expenses.  See 38 U.S.C.A. § 2302 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.1600(b) (1999).  

When a veteran dies from nonservice-connected causes while 
properly hospitalized by VA, an allowance not to exceed the 
amount specified in 38 U.S.C. 2302(a) may be paid for the 
actual cost of the person's funeral and burial, and an 
additional amount for transportation of the body to the place 
of burial.  The term hospitalized by VA means admission to a 
VA facility for hospital, nursing home, or domiciliary care; 
admission (transfer) to a non-VA facility for hospital care; 
admission (transfer) to a nursing home for care at the 
expense of the United States; or admission (transfer) to a 
state nursing home for nursing home care.  See U.S.C.A. 
§ 2302 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1601(c) 
(1999).

The law authorizes the payment of a burial allowance to an 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses for a veteran.  
Supporting evidence is required to complete a claim for plot 
or interment and burial allowance.  Receipted bills that show 
by whom the payment was made and show receipt by a person 
acting on behalf of the funeral director or cemetery owner 
must be provided.  38 C.F.R. § 3.1601(a)(1) & (b).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed the amount specified in 38 U.S.C.A. § 
2303(b) may be paid as a plot or interment allowance.  The 
plot or interment allowance is payable to the person or 
entity who incurred the expenses.  Entitlement is subject to 
the following conditions:  (1) The deceased veteran is 
eligible for the burial allowance under paragraph (b) or (c) 
of 38 C.F.R. § 3.1600; or (2) The veteran served during a 
period of war and the conditions set forth in § 
3.1604(d)(1)(ii)-(v) (relating to burial in a state veterans' 
cemetery) are met; or (3) The veteran was discharged from the 
active military, naval, or air service for a disability 
incurred or aggravated in line of duty (or at time of 
discharge has such a disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability . . .; and (4) The veteran is not 
buried in a national cemetery or other cemetery under the 
jurisdiction of the United States.  38 C.F.R. § 3.1600(f), in 
pertinent part.


Analysis

As a preliminary matter, the Board notes that the appellant 
is a proper claimant for entitlement to VA burial benefits 
and has submitted a timely application.  38 C.F.R. § 3.1601.  
The facts relevant to this appeal have been properly 
developed, and the obligation of VA to assist the appellant 
in the development of the claim has been satisfied.  Although 
the appellant asked the RO to obtain the records of the 
veteran's hospitalization at the Houston VA Medical Center 
and such was not accomplished, the RO did contact the medical 
center and was advised that the veteran had been given a 
regular discharge from hospitalization and there was no 
indication that VA had sent him to a private home.  Thus, it 
was not necessary to obtain the actual hospital records.  

The appellant seeks entitlement to nonservice-connected VA 
burial benefits.  She claims that the veteran was in a 
private home or hospice at VA expense at the time of his 
death.  The appellant argues on her VA Form 9 that three days 
prior to the veteran's death, he was transferred from the VA 
Medical Center in Houston, Texas to a hospice, where he died.  
In support of her claim, the appellant states that VA paid 
for the veteran's care while he was at the hospice/private 
home.  However, the VA Medical Center records show that the 
veteran was given a regular discharge from the VA Medical 
Center in Houston on October 29, 1996.  The RO's report of 
contact, dated July 1998 states, that the Houston VA Medical 
Center indicated that the veteran was given a regular 
discharge and that there was no information showing that he 
had been sent to a private home.  In fact, there is nothing 
in the claims file, other than the appellant's contention, 
showing that the veteran was transferred to a hospice or any 
other facility at VA's expense.  

Further, the veteran was not in receipt of VA disability 
compensation or pension at the time of his death.  While a 
rating decision dated in August 1996 granted the veteran's 
claim of entitlement to a disability pension, the RO 
subsequently denied the grant of entitlement because the 
veteran's annual retirement income from the railroad exceeded 
the amount allowable for purposes of receiving VA pension.  
The veteran was notified of the denial by letter dated August 
1996.  As no notice of disagreement was filed, that denial 
became final.  38 C.F.R. § 20.302(a).

The appellant is not entitled to a plot or interment 
allowance.  As noted above, a burial allowance is not 
warranted under 38 C.F.R. § 3.1600(b) or (c).  While the 
veteran served during a period of war, there is no evidence 
that the veteran's burial was in a cemetery or section used 
solely for the interment of persons eligible for burial in a 
national cemetery.  The appellant's Form 21-530 indicates 
that the veteran was buried at the Live Oak Cemetery in Port 
Arthur, Texas, which the appellant identified as neither a 
state nor federally-owned cemetery.  

For the reasons stated above, the Board concludes that a 
favorable determination is not permitted in this case.  
Having reviewed the entire record in this case, the Board 
finds that the evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107.  
Accordingly, the Board is unable to find that burial benefits 
or a plot or interment allowance is warranted.  38 U.S.C.A. 
§§ 2302, 2303; 38 C.F.R. §§ 3.1600, 3.1601.


ORDER

Entitlement to burial benefits and a plot or interment 
allowance is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

